ny) Case 4:21-cv-00175-JED-JFJ Document 1 Filed in USDC ND/OK on O19 AF page TFG
Se felury

Shun

ee a -

  

Unitech C\ohes, Dickies Couch
Northern Diskeret of

OKlalornes FR I cL 2 SD

 

APR 19 2094

Sampson PR Stoneuenes Mark C. McCartt, Clerk
PEYTTEONER See BE OURT:

¢

 

FE: Cose N wmoe s a kCu- AS Sa go me)

 

United Shube oY

Amerie o EL.ovd. /
EMERGENCY v wn_= ae He Ba SN fig Sie

 

t a hee ‘th ete
whe

Wert of Were C, Corpus oc * —_ “het ue Eat
dow m neo \abe Relec HO cte ar: Mt RvenviCpr _oWw O/B

E NEAT evoxlon

 

Comes NOuw, L\, e. peti a Oner Sempron D Stone huene a Gro -Se
wndret tre \eeral ‘ater per tob\ones ok Warnes vo. Kecnes

 

 

eC |: a ; _ CSB and
HN ve Bellmon = (1)

 

Tne eto St ks aot es Th oo Wi Forma Poupers iv
Drek- ies C copes a

 

Shatement of Coese.
© Vne pehianers \S cuccently being, ee ot Ve.
Rogers Concha Nos, O Lem@ocory dl \roldline,
@ Lee pebitioner is 1S Seley ahd ot Yre Leneatrets
Fenherca\ Foot ku unalec tne lienabions af ecimaines

ekate Charges Coenchl nay oF olsrnissech )

a5
Case 4:21-cv-00175-JED-JFJ Document 1 Filed in USDC ND/OK on 04/19/21 Page 2 of 4

 

0) The periioner is fully ousare or the Unhed
Shotes < QUO CEMme, Court cali Merne cleol clown orn
Mors 5, 2021, wherein ib, tre couct culed that
the eote wos! \S urbhout eal a lon \e \nouse, chor o€
of sentevce memoers of QO Amerleon Lrelion Velee
within he \omechess, ot Lhe elt on le ecitory Gn ehort,
chabe af OR nance

 

() The cethioner \noo/ is Wot chained vith Oy
Federal erime o& Wais hme.

©) The petitioner envokes the get of 197 andl
a Girt WS. Olek. Ck 2452. (2020)

 

 

 

 

\Whecefore, the petboner hos extololishech, with
ocernie BC. Prot es \s coterie belno, a Leoollu
De ta: Rel. orn denied wis cons Tutonallu erotec: Led
Akt Yn Soe Gee ae-neke: Barer = bor thn

ocder dicecting Ws release arse chiote ly, whic pranecl

 

Respedlully Sumailbed

 

Xt dames Diora tr

 

Samesn Baul Sroreburnec pro-Se

 

 

 

©
Case 4:21-cv-00175-JED-JFJ Document 1 Filed in USDC ND/OK on 04/19/21 Page 3 of 4

 

i € ' f NV Vo
Cer HTcate OF Means

~

 

ey — Rv or numer, re ot} fu fro iw Ly (ue
COocu os ps otter Vie s | ert Wit vit! \e ral bs a c\ess
aN oo eric) Ley Wnre (xf hed lree S \ elou Oy ne \ 2%

 

daw or Keel 202\

 

 

 

Sorpson P. Shone burner

 

De hed ¢ Shos es aa RS Court
Nactnem a yeh Yi ied at
OR —
SS Nie ks tours Si. Wid
rc tus. is

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-00175-JED-JFJ Document 1 Filed in USDC ND/OK on 04/19/21 Page 4 of 4

}

ary
p ESL

Tk
APR 1 9 202]
G

, RECEN

 

fest
artt, Clerk
ucT COURT

Mark GC. fies
U.S. DISTF

+
|
oo

SEMILSA-OR 74

   

= —
_ ~
) -¢
a! ~~ seat
ot St
a
“ *
“? - d
“= - cy
A V9 of
fo""", .
*
Sy

 

Fs)
rc ~
i. —-
. ¥ ,
a
~—
— 2 ®
= 2 “ ‘-
So ge 7 ro §
~ oo =
¢ ww” a a ¢
ic fg ™~ a t
4? sng: ——
q
< =e es a
i <— *
- a J 5
ain 7
re = s

Q
}

"

{

Oe rc
AAU s
‘\
